Citation Nr: 1440666	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-05 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether an overpayment of additional compensation for a dependent beginning November 1, 2002, was properly created.

(The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for unspecified immunological disability and edema; entitlement to service connection for peripheral neuropathy; ankylosing spondylosis; unhealed eye injury, claimed as eye sight/sunlight sensitivity; cerebrovascular accident; memory loss; a thyroid disorder; sciatica; residuals of cold weather exposure; sterility; spinal stenosis; entitlement to special monthly compensation based on the need for aid and attendance; entitlement to automobile and adaptive equipment or adaptive equipment only; entitlement to specially adapted housing; entitlement to special home adaptation grant; and permanent incapacity for self-support of appellant's daughter, are the subject of a separate decision.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to November 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 action by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran presented testimony before the undersigned at a hearing in June 2013.  A transcript is associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran obtained a divorce from his spouse in October 2002.

2.  On April 8, 2005, the Veteran reported that he was divorced from G.

3.  In a letter dated June 13, 2005, the Veteran was notified that he was being paid an additional amount for his spouse, G.  The letter notified him that he should inform VA right away if there was any change in the status of his dependents.

4.  The Veteran remarried in August 2007.

5.  The Veteran's new spouse was added to the Veteran's award effective January 2010.

6.  In September 2010 the divorce decree regarding G. and the marriage certificate regarding the Veteran's subsequent spouse were received.


CONCLUSIONS OF LAW


1.  The overpayment of VA benefits, for the period prior to April 8, 2005, and beginning June 13, 2005, was properly created.  38 U.S.C.A. § 5107 (West Supp. 2013); 38 C.F.R. § 3.500(b) (2013).

2.  The overpayment of VA benefits, for the period beginning April 8, 2005, to June 13, 2005, was not properly created as it was solely the result of VA administrative error.  38 U.S.C.A. § 5107 (West Supp. 2013); 38 C.F.R. § 3.500(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  These provisions do not apply in the case or requests for waiver of overpayment.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In addition, the Board find that any duty to notify has been met.  38 C.F.R. §§ 3.103(b)(3)(i), 3.105(h).  The Veteran was afforded the opportunity to submit additional evidence and was afforded a hearing before the undersigned.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  A debt is not valid if the claimant was legally entitled to the benefits that resulted in an overpayment.  See 38 U.S.C.A. §§ 501, 5112(b)(9), (10); 38 C.F.R. §§ 1.962; 3.500(b) (2013).  A debt is also not valid if VA is solely responsible for the overpayment.  See id.

In order for the Board to determine that an overpayment was not properly created, thereby invalidating the debt, the record must establish that the appellant was legally entitled to the benefits in question or, if the appellant was not legally entitled, then it must be shown that VA was solely responsible for the appellant being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9), (10); 38 C.F.R. § 3.500(b)(2) (2013); Jordan v. Brown, 10 Vet. App. 171 (1997).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous. 

If a debt is the result solely of administrative error, the effective date of the reduction of benefits is the date of the last payment based on this error and, consequently, there would be no overpayment charged to the appellant for an overpayment attributable to administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b). 

Awards of pension or compensation payable to or for a Veteran for a dependent will be effective latest of the following: (1) Date of the claim.  This term means the following, listed in their order of applicability: (i) Date of the Veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise.  (ii) Date notice is received of the dependent's existence, if evidence is received within one year of VA's request.  (2) Date dependency arrises.  (3) Effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action.  (4) Date of commencement of Veteran's award.  38 C.F.R. § 3.401(b).

The effective date of discontinuance of pension or compensation to or for a Veteran will be the last day of the month in which the divorce or annulment occurred.  38 C.F.R. §§ 3.401(c), 3.501(d)(2). 

In a February 2002 letter to the Veteran, the RO notified him that he was being paid as a Veteran with 2 dependents, his spouse G., and a child.  The notice stated: "Let us know right away if there is any change in the status of your dependents." (emphasis in the original.)  

On April 8, 2005, the Veteran reported that he was divorced from G.  Subsequently, on June 13, 2005, the Veteran was notified of a recent rating decision and informed that his payment included an additional amount for his spouse, G., and a child.  The notice stated: "Let us know right away if there is any change in the status of your dependents." (emphasis in the original.)  

In December 2009, the RO received a report of status showing R. as the Veteran's spouse.  In a September 2010 letter to the Veteran, the RO asked that he to provide additional information regarding his dependency status.  In September 2010 the Veteran provided copies of his divorce decree indicating that he had divorced G. in October 2002 as well as a marriage certificate indicating that he had married R. in August 2007.  

In a January 2011 letter notifying the Veteran of a recent rating decision, the RO informed him that his payment included an additional amount for one dependent, R.  The RO also notified the Veteran that G. had been removed as the Veteran's spouse from November 1, 2002, the first day of the month following the divorce in October 2002.  The removal of G. from November 1, 2002 created the overpayment.  

Since November 1, 2002, the Veteran received additional compensation for his spouse, G.  The Veteran informed VA of the change in his marital status on April 8, 2005, but not before.  Thus, the Board finds that overpayment created for the period prior to April 8, 2005, is valid.

Although the Veteran notified VA of his change in marital status In April 2005, based upon the notice letter dated in June 2005, the RO made no change of the Veteran's marital status.  As such, the Board finds that the overpayment between April 8, 2005, and June 13, 2005, is due solely to VA administrative error and, therefore, the overpayment during that time period is not valid.

Finally, the Veteran received notice on June 13, 2005, that VA was paying him additional compensation based upon his marriage to G. and that he must notify VA regarding any change.  Thereafter, the Veteran continued to receive payment and there is no indication that the Veteran refused to accept payment.  As such, for the period beginning June 13, 2005, the overpayment is not solely due to VA administrative error.  Therefore, the overpayment for the period beginning June 13, 2005, is valid.

The Veteran remarried in August 2007, but did not provide a copy of that marriage certificate until September 2010.  However, as VA did not receive notice of this marriage until more than a year later, the effective date is not the date of the event.  Rather the effective date is the date of receipt of the evidence of the new spouse.




	(CONTINUED ON NEXT PAGE)



ORDER

The overpayment of VA benefits, for the period prior to April 8, 2005, and beginning June 13, 2005, was properly created.  

The overpayment of VA benefits, for the period beginning April 8, 2005, to June 13, 2005, was not properly created as it was solely the result of VA administrative error.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


